 

EQUIPMENT PURCHASE AGREEMENT

 

THIS EQUIPMENT PURCHASE AGREEMENT (this "Agreement"), dated as of September 17,
2020 (the "Effective Date"), is entered into by and among Rocky Mountain High
Brands, Inc., a Nevada corporation, ("Purchaser"), and Mogul Trading, LLC, a
Wyoming limited liability company ("Seller").

 

WHEREAS, Seller desires to sell to Purchaser, and Purchaser desires to purchase
from Seller, assets owned by Seller upon the terms and subject to the conditions
of this Agreement.

Now, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants, and agreements set forth herein, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

 

ARTICLE I

PURCHASE AND SALE OF ACQUIRED ASSETS

 

Purchase and Sale. (a) On the terms and subject to the conditions of this
Agreement,at the Closing, Seller shall sell, assign, transfer, convey and
deliver to Purchaser, and Purchaser shall purchase from Seller, all the right,
title and interest of Seller in, to and under the Acquired Assets (as
hereinafter defined), for the total purchase price of 32,000,000 fully paid,
non-assessable shares of Purchaser's common stock (the "Purchase Price"), which
stock is being issued under Rule 144 of the Securities Act.

 

Section 1.1. The purchase and sale of the Acquired Assets is referred to in this
Agreement as the "Acquisition." THIS IS AN ASSET PURCHASE ONLY AND NO
LIABILITIES OF SELLER ARE BEING ASSUMED BY PURCHASER.

Section 1.2. Acquired Assets.

 

(a)The term ;'Acquired Assets" means all of the assets of Seller of any nature
whatsoever, including but not limited to the following assets of Seller:

 

All of those assets and equipment identified and set forth in Exhibit "A"
attached hereto, together with all ancillary equipment and operational manuals
related to such Acquired Assets. Purchaser understands that such Equipment is
being purchased "AS IS WHERE IS" subject to the terms in Section 1.3 (a) below.

 

The Purchase Price included delivery of all of the Acquired Assets to
Purchaser's manufacturing plant in Plano Texas and installation of all of the
Acquired Assets in proper working condition to Purchaser's satisfaction. This is
all done at Seller's sole cost and expense.

 

Section 1.3. Inspection of Acquired Assets and Valuation Documentation.

 

 1 

 

 

(a) Seller will provide purchase receipts for the Acquired Assets, as well as
the opportunity to inspect the Acquired Assets upon arrival in Purchaser's
manufacturing facility in Plano Texas. The purchase receipts are intended in
part to evidence the value of the Acquired Assets by stating what Seller or any
predecessor in interest paid for such Acquired Assets. Notwithstanding anything
contained herein to the contrary, if the Purchaser has any issue with the
condition of the Acquired Assets, or the information contained in the purchase
receipts, then the Parties will attempt to resolve such problems. Seller agrees
to take such steps as are necessary for the Equipment to be in good working
condition and capable of operating as intended by the original manufacturer of
the Equipment. If the Parties are unable to come to a mutually acceptable
agreement, then this Agreement may be terminated by Purchaser, the Purchase
Price shall be returned and the shares evidencing the Purchase Price shall be
cancelled.

 

ARTICLE II

THE CLOSING

Section 2.1. Closing Date. The closing of the Acquisition (the "Closing") shall
take place on or before September 17, 2020, or at such other date as may be
agreed upon in writing by Seller and Purchaser. The date on which the Closing
occurs is referred to in this Agreement as the "Closing Date". The Closing may
also be effectuated with the exchange of closing documents by facsimile or
electronic mail and delivery of Purchaser's shares.

Section 2.2. Transactions To Be Effected at the Closing. At the Closing:

 

(a)Seller and the Shareholders shall execute and deliver, if appropriate, to
Purchaser the following:

 

(i)A Bill of Sale and Assignment in the form attached hereto as Exhibit "A"; and

(ii)            such other documents as Purchaser or its counsel may reasonably
request to demonstrate satisfaction of the conditions and compliance with the
covenants set forth in this Agreement.

 

(b)Purchaser shall deliver to Seller the following:

 

(i)the Purchase Price as described in Section 1.1 hereof;

 

(ii)such other documents as Seller or its counsel may reasonably request to
demonstrate satisfaction of the conditions and compliance with the covenants set
forth in this Agreement.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

Seller represents and warrants to Purchaser as follows:



 

 2 

 

Section 3.1. Organization, Standing and Power. Seller is a Wyoming limited
liability company, duly organized, validly existing and in good standing under
the laws of the State of Wyoming and has full corporate power and authority and
possesses all governmental :franchises, licenses, permits, authorizations and
approvals necessary to enable it to own, lease or otherwise hold its properties
and assets and to carry on the Business as presently conducted.

 

Section 3.2. Authority; Execution and Delivery; Enforceability. Seller has full
power and authority to execute this Agreement and to consummate the Acquisition
and the other transactions contemplated hereby. The execution and delivery by
Seller of this Agreement and the consummation by Seller of the Acquisition and
the other transactions contemplated hereby and thereby have been duly authorized
by all necessary action. Seller and Shareholders have duly executed and
delivered this Agreement, and this Agreement constitutes a legal, valid and
binding obligation of Seller, enforceable against Seller in accordance with its
terms.

 

Section 3.3. No Conflicts; Consents. The execution and delivery by Seller of
this Agreement do not (a) conflict with, (b) result in any violation of or
default under, (c) give rise to (i) a right of termination, cancellation or
acceleration of any obligation under, (ii) a loss of a material benefit under or
(iii) increased, additional, accelerated or guaranteed rights or entitlements of
any person under, or (d) result in the creation of any Lien upon any of the
properties or assets of Seller under any provision of the certificate or
articles of incorporation and by-laws of Seller. No consent, approval, license,
permit, order or authorization ("Consent") of, or registration, declaration or
filing with, any third party or any Federal, state, local or foreign government
or any court of competent jurisdiction, administrative agency or commission or
other governmental authority or instrumentality, domestic or foreign (a
"Governmental Entity") is required to be obtained or made by or with respect to
Seller in connection with the execution, delivery and performance of this
Agreement or the consummation of the Acquisition.

Section 3.4. Sufficiency of Acquired Assets. Seller has good and valid title to
all of the Acquired Assets that are to be transferred by Seller to Purchaser
pursuant to this Agreement, in each case free and clear of all mortgages, liens,
security interests, charges, leases, subleases, covenants, options, claims,
restrictions or encumbrances of any kind.

 

Section 3.5. Proceedings. There are no pending suits, actions or proceedings
(collectively, "Proceedings" and each, a "Proceeding") or claims against or
affecting any Acquired Asset. Seller is not a party or subject to or in default
under any judgment applicable to any Acquired Asset. To the knowledge of Seller,
there is no pending or threatened investigation of or affecting any Acquired
Asset.

 

Section 3.6. Compliance with Applicable Laws. Seller has not received any
written notice that any investigation or review by any Governmental Entity with
respect to any Acquired Asset is pending or that any such investigation or
review is contemplated.

 

Section 3.7. Disclosure. No representation or warranty of Seller contained in
this Agreement, and no statement contained in any document, certificate, Exhibit
or Schedule furnished or to be furnished by or on behalf of Seller to Purchaser
or any of Purchaser's representatives pursuant to this Agreement, contains or
will contain any untrue statement of a material fact, or omits or will

 

 3 

 

 

this Agreement, contains or will contain any untrue statement of a material
fact, or omits or will omit to state any material fact necessary, in light of
the circumstances under which it was or will be made, in order to make the
statements herein or therein not misleading or necessary in order to fully and
fairly provide the information required to be provided in any such document,
certificate, Exhibit or Schedule.

 

Purchaser represents and warrants to Seller and the Shareholders as follows:

 

Section 3.8. Organization, Standing and Power. Purchaser is duly organized,
validly existing and in good standing under the laws of the jurisdiction in
which it is organized and has full corporate power and authority and possesses
all governmental franchises, licenses, permits, authorizations and approvals
necessary to enable it to own, lease or otherwise hold its properties and assets
and to carry on its business as presently conducted.

 

Section 3.9. Authority; Execution and Delivery; Enforceability. Purchaser has
full power and authority to execute this Agreement and to consummate the
Acquisition and the other transactions contemplated hereby and thereby. The
execution and delivery by Purchaser of this Agreement and the consummation by
Purchaser of the Acquisition and the other transactions contemplated hereby and
thereby will be duly authorized by all necessary corporate action. Purchaser has
duly executed and delivered this Agreement, and this Agreement constitutes, the
legal, valid and binding obligation of Purchaser, enforceable against Purchaser
in accordance with its terms.

 

Section 3.10. No Conflicts; Consents. The execution and delivery by Purchaser of
this Agreement do not conflict with any contract to which Purchaser is a party.
No consent of or registration, declaration or filing with any third party or any
Governmental Entity is required to be obtained or made by or with respect to
Purchaser in connection with the execution, delivery and performance of this
Agreement or the consummation of the Acquisition or the other transactions
contemplated hereby and thereby.



 

ARTICLE IV

CONDITIONS PRECEDENT

Section 4.1. Conditions to Obligations of Purchaser. The obligation of Purchaser
to complete the Acquisition is subject to the satisfaction (or waiver by
Purchaser) on or prior to the Closing Date of the following conditions:

 

(a)                Representations and Warranties. The representations and
warranties of Seller made in this Agreement shall be true and correct.

 

(b)               Performance of Obligations of Seller. Seller shall have
performed or complied in all material respects with all obligations and
covenants required by this Agreement to be performed or complied with by Seller
by the time of the Closing.

 

 4 

 

 

(c)                Absence of Proceedings. There shall not be pending or
threatened by any Governmental Entity any Proceedings (or by any other person
any Proceedings that has a reasonable likelihood of success), challenging or
seeking in any respect to restrain or prohibit the Acquisition or any other
transaction contemplated by this Agreement.

 

(d)Consents. Seller shall have received written consents from all persons
necessary or appropriate to effect the Acquisition.

Section 4.2. Conditions to the Obligations of Seller. The obligation of Seller
to complete the Acquisition is subject to the satisfaction (or waiver by Seller)
on or prior to the Closing Date of the following conditions:

 

(a)Representations and Warranties. The representations and warranties of
Purchaser made in this Agreement shall be true and correct.

(b)Performance of Obligations of Purchaser. Purchaser shall have performed or
complied in all material respects with all obligations and covenants required by
this Agreement to be performed or complied with by Purchaser by the time of the
Closing.

 

ARTICLE V

TERMINATION, AMENDMENT AND WAIVER

Section 5.1. Termination.

 

(a)                Notwithstanding anything to the contrary in this Agreement,
this Agreement may be terminated and the Acquisition and the other transactions
contemplated by this Agreement abandoned at any time prior to the Closing Date:

 

(i)by mutual written consent of Purchaser and Seller;

 

(ii)by Seller if (i) Purchaser breaches or fails to perform or comply with any
of its material covenants or agreements contained herein, or breaches its
representations and warranties in any material respect, (ii) Seller has notified
Purchaser in writing of the breach, and (iii) the breach is incapable of being
cured or has continued without cure for a period often (10) days after the
notice of breach; or

(iii)by Purchaser if (i) Seller breaches or fails to perform or comply with any
of its material covenants or agreements contained herein, or breach the
representations and warranties made by Seller in any material respect. (ii)
Purchaser has notified Seller in writing of the breach and (iii) the breach is
incapable of being cured or has continued without cure for a period often (10)
days after the notice of breach.



Section 5.2. Effect of Termination. If this Agreement is terminated and the
transactions contemplated hereby are abandoned as described herein, this
Agreement shall become null and void and of no further force and effect.

 



 5 

 

 

Section 5.3. Amendments and Waivers. This Agreement may not be amended except by
an instrument in writing signed on behalf of each of the parties hereto.

 

ARTICLE VI

INDEMNIFICATION

 

Section 6.1. Indemnification by Seller. Seller shall indemnify Purchaser and its
affiliates and each of their respective officers, directors, partners, members,
managers, employees, stockholders, agents and representatives agains and hold
them harmless from, any loss, liability, obligations, claim, damage or expense
(including reasonable legal fees and expenses) ("Losses"), as incurred (payable
within thirty (30) days after receipt of a written request), for or on account
of, or arising from or in connection with or otherwise in respect of:

 

(a)               any breach of any representation or warranty of Seller that
survives the Closing contained in this Agreement; or

 

(b)any breach of any covenant of Seller contained in this Agreement.

 

Section 6.2. Indemnification by Purchaser. Purchaser shall indemnify Seller and
its officers, directors, shareholders, employees, agents and representatives
against, and agrees to hold them harmless from, any Losses, as incurred (payable
promptly upon written request), for or on account of, or arising from or in
connection with or otherwise with respect of:

 

(a)any breach of any representation, warranty of Purchaser contained in this
Agreement; or

 

(b)any breach of any covenant of Purchaser contained in this Agreement.

 

ARTICLE VII

GENERAL PROVISIONS

Section 7.1. Assignment. This Agreement and the rights and obligations hereunder
shall not be assignable or transferable by Seller without the prior written
consent of Purchaser. Purchaser may assign this Agreement to an entity
controlled by Purchaser by providing written notice to Seller.

 

Section 7.2. No Third-Party Beneficiaries. This Agreement is for the sole
benefit of the parties hereto and their permitted assigns and nothing herein
expressed or implied shall give or be construed to give to any person, other
than the parties hereto and such assigns, any legal or equitable rights
hereunder.

 

Section 7.3. Notices. All notices or other communications required or permitted
to be given hereunder shall be in writing and shall be delivered by hand or sent
by facsimile or sent, postage prepaid, by registered, certified or express mail
or reputable overnight courier service and shall be deemed given when so
delivered by hand or facsimile, or if mailed, three days after mailing (one
business day in the case of express mail or overnight courier service), as
follows:

 

 6 

 

 

 

To the Seller:

  



Mogul Trading, LLC

Attn: Rameel Sheikh

 

525 N. Sam Houston Parkway E Houston TX 77060

 

 

To the Purchaser:

 

Rocky MoW1tain High Brands, Inc. Attn: David M. Seeberger

 

1000 Shiloh Rd., Suite 200

 

Plano, TX 75074

 

 

 

Section 7.4. Interpretation; Exhibits and Schedules; Certain Definitions.

 

(a)                The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. All Exhibits and Schedules annexed hereto or referred to herein
are hereby incorporated in and made a part of this Agreement as if set forth in
full herein. Any capitalized terms used in any Schedule or Exhibit but not
otherwise defined therein, shall have the meaning as defined in this Agreement.
When a reference is made in this Agreement to a Section, Exhibit or Schedule,
such reference shall be to a Section of, or an Exhibit or Schedule to, this
Agreement unless otherwise indicated.

 

(b)For all purposes hereof:

 

"affiliate" of any person means another person that directly or indirectly,
through one or more intennediaries, controls, is controlled by, or is under
common control with, such first person, and, in the ca'ie of Seller, shall be
deemed to include the shareholders of Seller.

'"including" means including, withoutlimitation.

 

"person" means any individual, firm, corporation, partnership, limited liability
company, trust, joint venture, Governmental Entity or other entity.

 

Section 7.5. CoW1terparts . This Agreement may be executed in one or more
counterparts, aJl of which shall be considered one and the same agreement, and
shall become effective when one or more such counterparts have been signed by
each of the parties and delivered to the other parties.

 

Section 7.6. Entire Agreement. 1bis Agreement contains the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersede all prior agreements and Wlderstandings relating to such
subject matter. No party shall be liable

 

 7 

 

 

or bound to any other party in any manner by any representations, warranties or
covenants relating to such subject matter except as specifically set forth
herein.

Section 7.7. Severability. If any provision of this Agreement (or any portion
thereof) or the application of any such provision (or any portion thereof) to
any person or circumstance shall be held invalid, illegal or unenforceable in
any respect by a court of competent jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision hereof (or the remaining
portion thereof) or the application of such provision to any other persons or
circumstances.

Section 7.8. Consent to Jurisdiction. Purchaser and Seller irrevocably submit to
the exclusive jurisdiction of the courts of the State of Texas, County of
Dallas, for the purposes of any suit, action or other proceeding arising out of
this Agreement or any transaction contemplated hereby.

 

Section 7.9. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Texas applicable to agreements
made and to be performed entirely within such State, without regard to the
conflicts of law principles of such State.

 

Section 7.10. Seller's Knowledge. For purposes of this Agreement, "Seller's
knowledge" shall mean the actual knowledge, upon reasonable investigation or
inquiry, of the Shareholders of Seller.

 

 

 

 

(Signature page follows)

 

 8 

 



IN WITNESS WHEREOF, this Note has been executed effective the date and place
first written above.

 

 

SELLER: MOGUL TRADING, LLC

 

By: /s/ Rameel Sheikh

 

By: /s/ Agha Ali

 

 

PURCHASER: ROCKY MOUNTAIN HIGH BRANDS, INC.

 

By: /s/ David M. Seeberger

David M. Seeberger, CEO

 



 9 

 

 

 



EXHIBIT " A"

BILL OF SALE

 

 

This BILL OF SALE (this "Bill of Sale") is made as of September 17, 2020, from
MOGUL TRADING, LLC, a Wyoming limited liability company ("Seller"), to Rocky
Mountain High Brands, Inc., a Nevada corporation ("Purchaser"). All capitalized
terms herein shall have the same meaning as prescribed to them in the Purchase
Agreement (defined below).

 

RECITALS:

 

A.Seller and Purchaser entered into an Equipment Purchase Agreement dated as of
September 17, 2020 (the "Purchase Agreement").

 

B.Pursuant to the Purchase Agreement, Seller has agreed to sell and convey the
Acquired Assets (as defined in the Asset Purchase Agreement) to Purchaser as of
the date hereof. The Assets are generally described and set forth in Exhibit "1"
attached to this Bill of Sale.

 

C.This Bill of Sale is executed and delivered pursuant to the Purchase
Agreement.

 

In consideration of the premises and agreements contained herein and in the
Purchase Agreement and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Seller and Owners hereby act
and agree as follows:

 

1.                  Conveyance of Assets. Seller hereby sells, conveys,
transfers, assigns and delivers to Purchaser and its successors and assigns the
Acquired Assets and all rights, titles and interests therein with all
appurtenances thereto, TO HAVE AND TO HOLD, unto Purchaser, its successors and
assigns forever.

 

2.                  Additional Rights and Obligations of Seller and Owners.
Seller hereby agrees and acknowledges that additional rights and obligations of
Seller are expressly provided for in the Purchase Agreement, and that the
execution and delivery of this Bill of Sale shall not expand, impair or diminish
any of the rights or obligations of any of the parties to the Purchase
Agreement, as set forth therein. Seller acknowledges and agrees that the
representations, warranties, covenants, agreements and indemnities contained in
the Purchase Agreement shall not be superseded hereby but shall remain in full
force and effect to the full extent provided therein. In the event of any
conflict or inconsistency between the terms of the Purchase Agreement and the
terms hereof, the terms of the Purchase Agreement shall govern.

 

3.                  Counterparts. This Bill of Sale may be executed in any
number of counterparts, each of which shall be an original, but all of which
together shall constitute one and the same instrument.



 

 10 

 

 

4.                  Descriptive Headings.. The descriptive headings of this Bill
of Sale are for convenience of reference only and shall not be deemed to affect
the meaning or construction of any provisions hereof.

 

5.                 Governing Law; Attorneys’ Fees. This Bill of Sale shall be
governed by, construed, interpreted and applied in accordance with the laws of
the Sate of Texas, without giving effect to any conflict of laws rules that
would refer the matter to the laws of another jurisdiction.

 

6.                   Successors and Assigns. This Bill of Sale, and all the
terms and provisions hereof, shall insure to the benefit of, and be binding
upon, the assigns, successors, heirs, executors and administrators of the
parties to the Purchase Agreement.

 

7.                   Reformation; Severability. In case any provision hereof
shall be invalid, illegal or unenforceable, such provision shall be reformed to
best effectuate the intent of the parties to the Purchase Agreement and permit
enforcement thereof, and the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby. If
such provision is not capable of reformation, it shall be severed from this Bill
of Sale and the enforceability of the remaining provisions shall not in any way
be affected or impaired thereby.

 

IN WITNESS WHEREOF, this Note has been executed effective the date and place
first written above.

 

SELLER: MOGUL Trading, LLC

  

By: /s/ Rameel Sheikh

 

 

 

PURCHASER: ROCKY MOUNTAIN HIGH BRANDS, INC.

 

 

By: David M. Seeberger

 

 



 11 

 

 

[image_004.jpg] 

 12 

 



 

[image_005.jpg]

 



 13 

 

 